OPINION or the Court, by
Ch. J. Boyle.
This was an action of debt upon a bond with a collateral condition. Judgment was taken by default, and without setting forth the condition or any part thereof, breaches were assigned, for which damages were assessed by the verdict of die jury, upon a writ of inquiry for that purpose.
That in a case of this kind, it is necessary to set forth in substance, so much of the condition of the bond as will be sufficient to shew that the breaches suggested are of c tvenants contained iu the condition, and pro-oer.y assigned, ivas decided in the case of Bibb vs. Morton, (spring term. 1810.) That decision turned, solely upon this point and seems abundantly supported by authorities (See 1 Saund. p. 5 8 note 1.)
Judgment reversed, and cause remanded for new proceedings, &c.